F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 8 2002
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    LINDA SANDERS,

                  Plaintiff - Appellant,

    v.                                                    No. 01-1324
                                                  (D.C. No. 98-WY-1965-WD)
    RUTH WILLIAMS,                                       (D. Colorado)

                  Defendant - Appellee.


                               ORDER AND JUDGMENT         *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Linda Sanders brought this action in state district court

against defendant Ruth Williams, a retired agent of the Internal Revenue Service

(IRS). Plaintiff sought relief for tortious misrepresentation, alleging that the

defendant had committed perjury at an eviction hearing. Defendant removed the

case to federal district court pursuant to 28 U.S.C. §§ 1441 and 1442. The United

States was then substituted as defendant pursuant to 28 U.S.C. § 2679(d)(1).

      A federal magistrate judge assigned to the case recommended that the

United States’ motion to dismiss plaintiff’s complaint be granted. The district

court adopted the magistrate judge’s recommendation, and dismissed plaintiff’s

complaint. It also summarily denied her Fed. R. Civ. P. 59(a) motion for

amendment of findings of fact and conclusions of law. Plaintiff appeals from the

district court’s orders dismissing her complaint and denying her Rule 59(a)

motion. We affirm.

      Plaintiff states her appellate issues as follows:

      Is [review] barred because of a failure to comply with 26 USC 7422
      and notice the United States prior to filing suit under the tax code or
      failing to exhaust Administrative Remedies under the Federal Tort
      Claims Act (“FTCA”) 28 USC 2679?

      Were the defendant’s acts protected by Sovereign Immunity or was
      the issue an exception under the Anti-Injunction Act, 26 USC 7433
      [remedy for unlawfully collected tax] or 28 USC 2679 (FTCA action
      for loss of property because of U.S. employee’s wrongful act).




                                          -2-
       Was the action barred by collateral estoppel rather than permitted
       under Rule 60(b) [remedy available within any reasonable time for
       newly discovered evidence].

       Is Rule 60 relief precluded because the evidence relied upon was not
       “new”?

       Do the facts in dispute preclude summary dismissal?

Aplt. Opening Br. at 2 (emphasis omitted).

       We review de novo the district court’s application of the doctrine of

sovereign immunity. Ordinance 59 Ass’n v. United States Dep’t. of the Interior

Sec’y , 163 F.3d 1150, 1152 (10th Cir. 1998). We also review         de novo the district

court’s application of the   res judicata and collateral estoppel.   SIL-FLO Inc. v.

SFHC, Inc. , 917 F.2d 1507, 1520 (10th Cir. 1990). We review the denial of a

Rule 59(e) motion for an abuse of discretion.      Phelps v. Hamilton , 122 F.3d 1309,

1324 (10th Cir. 1997). Having carefully reviewed the briefs, the record, the

district court’s dispositions and the applicable law in light of the above standards,

we affirm the challenged dispositions.

       The judgments of the United States District Court for the District of

Colorado are therefore AFFIRMED for substantially the same reasons stated in

the magistrate judge’s recommendation of November 8, 2000, and the district




                                            -3-
court’s orders of May 23, 2001, and June 11, 2001. The mandate shall issue

forthwith.

                                             Entered for the Court



                                             Mary Beck Briscoe
                                             Circuit Judge




                                       -4-